John D. Bennett, S.
On the settlement of the decree in this
proceeding adjudicating the absentee’s death, the special guardians have requested that the last decretal provision of the proposed decree be amended to carry out this court’s decision that death occurred on September 29, 1960. The court is in accord with the special guardians.
In Connor v. New York Life Ins. Co. (179 App. Div. 596) the court held that the general rule that death is presumed to occur at the end of an unexplained absence of seven years, does not apply where the absentee, as here, met his death in a catastrophe or perilous occurrence. In such cases, death is presumed to have occurred on the date of the catastrophe.